Citation Nr: 0504628	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  01-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the veteran has basic entitlement to vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2001 by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO) which denied the veteran's claim of 
entitlement to vocational rehabilitation benefits on the 
basis that the veteran's service-connected disability did not 
materially contribute to his employment restrictions.  The 
veteran testified before the undersigned Veterans Law Judge 
at a hearing held at the RO in June 2002.  The Board remanded 
the case for additional development of evidence in August 
2003.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran has previously established service connection 
for diabetes mellitus, rated as 10 percent disabling 
effective from September 21, 1974.

3.  The veteran's service-connected diabetes mellitus does 
not materially contribute to impairment to employability.


CONCLUSION OF LAW

The criteria for eligibility for vocational rehabilitation 
benefits under 38 U.S.C.A. ch. 31 are not met.  38 U.S.C.A. 
§§ 3101, 3102, 5107 (West 2002); 38 C.F.R. §§ 21.40, 21.51 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The law provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
38 U.S.C.A. § 5103A.  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C. § 5103A. 

In this case, the VA's duties have been fulfilled.  The Board 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim for benefits.  The 
Board concludes the discussions in the statement of the case 
(SOC), and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran's medical treatment records have been 
obtained, as have his Social Security Administration records.  
The veteran has been afforded a vocational rehabilitation 
evaluation and a disability evaluation examination.  The 
examination report includes a pertinent medical opinion.  The 
veteran has also been afforded a personal hearing.  The 
evidence contains all findings necessary to resolve the issue 
on appeal.  

The Board is unaware of any additional relevant evidence that 
is available.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
new act would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

The veteran is seeking entitlement to a program of vocational 
rehabilitation under the terms and conditions of Chapter 31.  
A veteran has basic entitlement for vocational rehabilitation 
training under Chapter 31, Title 38, United States Code if he 
has a service-connected disability that is rated 20 percent 
disabling or more which was incurred or aggravated in service 
on or after September 16, 1940, and is determined by the 
Secretary to be in need of rehabilitation because of an 
employment handicap.  38 U.S.C.A. § 3102(1)(A)(i), (B).  In 
addition, the veteran may instead have a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap.  38 
U.S.C.A. § 3102(2)(A), (B).

An employment handicap is defined as an impairment, resulting 
in substantial part from a disability described in section 
3102(a)(A), of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his/her abilities, 
aptitudes, and interests.  38 U.S.C.A § 3101(1); 38 C.F.R. § 
21.51(b).  Impairment is defined as restrictions on 
employability caused by the veteran's service and nonservice-
connected disabilities, deficiencies in education and 
training, negative attitudes toward the disabled, and other 
pertinent factors.  38 C.F.R. § 21.51(c)(1).  

In determining whether employment is consistent with the 
veteran's abilities, aptitudes, and interests, the following 
should be considered: (i) A finding that a veteran is 
employed in an occupation which is consistent with his or her 
abilities, aptitudes and interests may not be made if the 
occupation does not require reasonably developed skills, 
except under conditions described in paragraphs (e) (2) and 
(3), of this section;  (ii) The veteran's residual 
capacities, as well as limitations arising from the veteran's 
service and nonservice-connected disabilities are relevant;    
(iii) Evidence of the consistency of interests with training 
and employment may be based on: (A) The veteran's statements 
to a Department of Veterans Affairs counseling psychologist 
during initial evaluation or subsequent reevaluation; (B) The 
veteran's history of participation in specific activities; or 
(C) Information developed by the Department of Veterans 
Affairs through use of interest inventories.  38 C.F.R. § 
21.51(c)(4).

An employment handicap which entitles the veteran to 
assistance under the Chapter 31 program exists when all of 
the following conditions are met: (i) The veteran has an 
impairment of employability; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons not within their control; 
(ii) the veteran's service-connected disability materially 
contributes to the impairment of employability; (iii) the 
veteran has not overcome the effects of the impairment of 
employability through employment in an occupation consistent 
with his or her pattern of abilities, aptitudes and 
interests.  38 C.F.R. § 21.51(f)(1).

An employment handicap does not exist when any of the 
following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. § 
3102; 38 C.F.R. § 21.51(f)(2).

The type of disabilities that may be considered in 
determining whether a veteran is eligible for vocational 
rehabilitation benefits was affected by a 1995 decision by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter, "the Court"), and by a 1996 change in 
the applicable statute.  In the case of Davenport v. Brown, 7 
Vet. App. 476 (1995), the Court struck down certain 
regulatory language as inconsistent with the relevant 
statute.  In particular, the Court held that a regulation 
which required that a veteran's service-connected 
disabilities materially contribute to the veteran's 
employment handicap was invalid.  Subsequently, in 1996, the 
United States Congress changed the statute.  In Pub. L. 104-
275, Title I, § 101, Oct. 9, 1996, 110 Stat. 3324, Congress 
reestablished the requirement that a veteran's service-
connected disabilities materially contribute to his 
employment handicap in order for the veteran to be entitled 
to Chapter 31 vocational rehabilitation benefits.  The 
veteran in the present case reapplied for vocational 
rehabilitation benefits after 1996.  Therefore, his current 
claim is to be considered under the latest version of the law 
which requires that a veteran's service-connected 
disabilities must materially contribute to the employment 
handicap.

III. Factual Background

The RO previously granted service connection for diabetes 
mellitus.  It has been rated as 10 percent disabling 
effective from September 21, 1974.  The veteran has also 
established entitlement to a nonservice connected pension 
based on impairment due to a nonservice connected right 
calcaneus fracture status post open reduction and internal 
fixation with chronic pain, loss of motion and collapse and 
degeneration of the subtalar joint.   

A VA diabetes mellitus examination conducted in August 1999 
reflects that the veteran gave a history of diabetes mellitus 
since 1974.  He denied taking any treatment for the disorder 
and stated that it was borderline and diet controlled.  He 
was never on an oral hypoglycemic agents or insulin.  He 
denied hospitalizations for DKA or hypoglycemia.  He was on a 
low starch diet.  He did not remember the calories.  He gave 
a history of recently falling and breaking his right heel.  
He underwent surgery with open reduction, steel plate 
placement, and bone graft.  He denied having any diabetic 
foot ulcers.  He did not have a glucometer and did not know 
what his latest blood sugars were.  He did not remember the 
last visit to his diabetic care provider.  He denied any 
neurologic, cardiac, or vascular symptoms.  He denied having 
diabetic retinopathy.  His hemoglobin was in the non-diabetic 
range.  Urinalysis was unremarkable.  Blood sugar was 88 mg%.  
The diagnoses were (1) history of diet controlled diabetes 
mellitus; and (2) no evidence of diabetes mellitus as per 
this examination.  

The veteran's Social Security Administration records have 
been obtained and reflect that he was found to be not 
entitled to disability benefits from that organization.  

A VA progress note dated in January 2001 reflects that the 
veteran has a severe fracture of his calcaneus (heel bone).  
He continued to have pain in the right foot below the ankle 
joint which would be expected with the severity of the 
fracture of his heel bone.  He reportedly would probably have 
to have further surgery at a later time.  Significantly, the 
physician stated that "There is no evidence that [the 
veteran's] present problem is related to diabetes mellitus."  

The report of a VA orthopedic examination dated in January 
2001 shows that the examiner conducted an examination and 
offered an assessment of status post calcaneal fracture, 
status post screw removal four months with secondary post-
traumatic deformity and severe post-traumatic arthritis of 
the subtalar joint.  The examiner also made the following 
comments:

The patient wishes a statement concerning the 
diabetes associated with the fracture.  He does 
have a letter clearly stating from Dr. William 
Guyer, chief of orthopedics, that the fracture 
directly was not caused by the diabetes, but from 
trauma.  It is the patient's assertion that the 
diabetes has delayed healing and may have 
contributed to some postoperative infections.  I 
have explained to the patient there is really no 
way to 100% say that the diabetes involved caused 
this as this [is a] severe fracture and certainly 
there is a high association of postoperative 
infections and slow healing of these particular 
types of fractures due to the nature of blood 
supply to the bone and the distal aspect of the 
heel in association with blood supply.  However, 
diabetes certainly could interfere and delay 
healing due to its association with circulatory 
neurovascular changes that can be associated with 
diabetes and diabetes in and of itself.  Certainly, 
this could have contributed in some remote way to 
this condition, although one cannot ascertain as to 
that is exactly what caused it.  Also involved is 
the patient's smoking that is also known to cause 
peripheral vascular changes and delay healing of 
fractures to complete the assessment.  I have 
explained to the patient that really a more 
definitive statement as to whether this really did 
contribute to the patient's overall condition 
should come from an orthopedist and in particular 
would be better from somebody with an expertise in 
foot surgery.  

A VA medical record dated in February 2001 shows that the 
veteran presented some letters from a service officer who had 
instructed the patient that if he could find a way of 
associating his service connected diabetes with his fracture, 
then he would be eligible for some retraining.  The VA 
examiner stated the he felt that the diabetes could have a 
very remote relationship with delayed healing as well as 
increased risk of infection.  However, due to the nature of 
calcaneal fractures this was already a possibility, and that 
it was difficult to ascertain whether the diabetes actually 
had contributed to this.  The examiner further stated that he 
spoke with another doctor who agreed that as a diabetic the 
veteran was at a slightly higher risk for infection; however, 
he could not make a relationship here and did not feel that 
he could make a statement that would directly associate the 
diabetes with the complications of the calcaneal fracture as 
there was already high association of delayed healing, 
arthritis, and post-traumatic arthritis and pain of the 
joint, as well as high incidence of infection in these types 
of fractures when associated with surgery.  

A VA orthopedics follow up note dated in October 2001 
reflects that the veteran had a history of open reduction, 
internal fixation of a right calcaneus fracture in 1999 
complicated by an infection which was treated with IV 
antibiotics.  It was noted that a subtalar fusion had been 
proposed.  It was also noted that it had been discussed at 
length with the patient that with his smoking habit he would 
have a much higher risk of nonunion.  Therefore, he had 
agreed to quit smoking prior to being indicated for surgery.  

The veteran testified during a hearing held before the 
undersigned Veterans Law Judge in June 2002.  He testified 
that he was no longer able to work as a truck driver due to a 
fusion of his right ankle.  He said that there was a metal 
plate and six screws in the ankle, and that a bone had been 
removed from his hip and fused into the foot.  He said that 
he had constant pain.  He also said that the bone was not 
healing and that this was due to the service-connected 
diabetes.  

The report of an examination conducted by the VA in October 
2002 shows that the examiner reviewed the veteran's service 
records and claims file.  He noted that the history for his 
injury was that he fell from a ladder in July 1998 and landed 
on his right foot fracturing his right calcaneus.  This was 
not a service-related injury.  He was taken to the VA medical 
facility where he had an open reduction and internal fixation 
of the calcaneal fracture.  He suffered a postoperative 
infection and had two hospitalizations to take care of the 
infection.  His wound healed and he was no longer draining.  
He was later seen at a VA facility and it was found that one 
of his screws was backing out.  This was then removed.  He 
continued to have rather severe pain mostly in the subtalar 
joint.  He walked with a cane and had several visits to the 
orthopedic clinic at the VA medical center.  Subsequent 
surgeries which had been indicated were put off because the 
veteran was still smoking, and because of the chance of 
complications due to the smoking.  The orthopedic clinic had 
helped him get to a program which would cut back on his 
smoking, but on direct questioning he admitted that he 
continued to smoke.  The examiner also noted that while in 
service in Germany in 1975 the veteran was found to have 
"high sugar."  He was apparently diagnosed as diabetic, 
although the VA examiner noted that he could not find that in 
the service records.  The examiner noted that the only 
diagnoses that he had seen since the veteran got back to the 
states was borderline diabetic type 2.  Following physical 
examination, the diagnoses were (1) fracture, right 
calcaneus, with open reduction and internal fixation of the 
fracture with postoperative wound infection, resolved; and 
(2) diabetes suspected mild.  No treatment being given at 
this time other than cutting back on sweets.  The examiner 
also stated that:  

It is my opinion that diabetes mellitus is not 
contributing factor to this fracture management or 
subsequent healing.  His delay in treatment is 
because of his smoking rather than any 
consideration of problems resulting from diabetes 
mellitus.  

III.  Analysis

In this case, the Board finds that the veteran is not 
eligible for vocational rehabilitation because the 
preponderance of the evidence shows that his service 
connected disability, diabetes mellitus rated as 10 percent 
disabling, does not materially contribute to his impairment. 
38 C.F.R. § 21.51(c)(2).  In reaching this conclusion, the 
Board has considered the veteran's contention that his 
service connected diabetes mellitus is causing slow healing 
and complications with respect to the broken bone in his 
foot.  However, that contention is not supported by the 
competent medical evidence which is of record.  On the 
contrary, the most convincing medical opinions indicate such 
a relationship does not exist.  The Board notes that the 
opinion of October 2002 was based on a full review of the 
veteran's medical history including his service medical 
records and claims file.  In addition, the Board notes that 
the conclusion that the diabetes mellitus did not complicate 
the healing of the fracture is consistent with the medical 
evidence, such as the examination of 1999, which shows that 
the veteran's diabetes mellitus is very mild in degree and is 
not productive of any symptoms or impairment.  

Although January and February 2001 VA medical records 
indicated that the diabetes could have a remote effect on the 
healing, such a statement is not enough to support the claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding 
that a physician's statement that a service-connected 
disorder "may or may not" have prevented medical personnel 
from averting the veteran's death was not sufficient to 
support a claim); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); and Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).

Regarding the veteran's testimony as to his personal belief 
that the slow healing of his fracture is due to the diabetes, 
the Board notes that the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the Board finds that the veteran's service-
connected diabetes mellitus does not materially contribute to 
impairment of employability.  A finding of employment 
handicap is therefore precluded. 38 U.S.C.A. § 3101(1); 38 
C.F.R. § 21.51(c) and (f)(2).  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. § 5107.  Accordingly, the Board finds that 
eligibility for vocational rehabilitation benefits under 38 
U.S.C.A. ch. 31 is not established.  The appeal is denied.




ORDER

Vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


